Citation Nr: 1517593	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  04-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service connected disability.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.

4.  Entitlement to an initial rating for Raynaud's disease of the left foot in excess of 0 percent prior to March 11, 2009, and in excess of 40 percent thereafter. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
  

REPRESENTATION

Veteran represented by:	Joseph E. McKinney, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2007, the Board denied the claim for a lumbar spine disability and remanded the claim for a left hip disability.  

The Veteran appealed the December 2007 denial of the claim for a lumbar spine disability to the Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2009, pursuant to a Joint Motion for Partial Remand, the Court vacated that portion of the December 2007 decision which denied service connection for a lumbar spine disability.  In June 2009, the Board remanded the Veteran's claim for a lumbar spine disability.    

In September 2013, in two separate decisions, the Board denied the lumbar spine and left hip service connection claims.  The Veteran appealed the September 2013 decisions to the Court.  In an Order dated in September 2014, pursuant to a Joint Motion for Partial Remand, the Court vacated the September 2013 decision with regard to the lumbar spine disability and that portion of the other September 2013 decision that denied service connection for the left hip disability.  

It is noted that the Veteran was previously represented by several different private attorneys.  However, in November 2014, he appointed the representative listed on the cover page as his representative for the two issues on appeal here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The parties to the Joint Motion for Partial Remand found that with regard to the lumbar spine disability claim, the Board erred in relying upon a VA examination in which the examiner relied upon inaccurate facts; with regard to the left hip disability, the parties found that the Board failed to consider a statement from D. O'Neal, M.D., which indicates that that Veteran has a current left hip disability.   

In order to properly adjudicate the issues on appeal, the Veteran should be afforded VA examinations with etiological opinions.  

With regard to the back opinion from July 2009, the VA examiner stated that there was no indication in the service treatment records showing treatment for a back condition following a lifting injury.  However, the JMR noted that a March 6, 1975, treatment record indicated that the Veteran  "lifted up a desk when injury occurred" on March 5, 1975.  He was diagnosed with a low back strain. 

Wither regard to the hip, the February 2008 statement from Dr. O'Neal denotes a diagnosis of degenerative joint disease of the left hip; however, no x-rays or other imaging was included with the statement.  Dr. O'Neal also noted muscle atrophy.  When the Veteran was examined by VA in 2010, x-rays of the left hip were normal and the examiner related the Veteran's left hip symptomatology to a lumbar spine disability and disuse of the musculature.  On remand, the examiner should specifically explain whether there is a current left hip disability or whether the Veteran's left hip symptomatology is related to radicular symptoms due to a lumbar spine disability.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure the development ordered by the September 2013 Board remand has been completed regarding the claims for service connection for a psychiatric disability, an increased rating for Raynaud's syndrome, and TDIU.

2.  Obtain any additional relevant private or VA treatment records identified by the Veteran.  Any x-rays performed by Dr. O'Neal should be sought.
 
3.  Thereafter, schedule the Veteran for a VA examination.  The claims file should be provided and a complete rationale should be provided for any opinion expressed.  

The examiner should obtain a complete medical history from the Veteran and conduct any necessary imaging of the lumbar spine and left hip.  The examiner should include a diagnosis for the lumbar spine and left hip and should specifically address whether the Veteran's left hip symptomatology represents a distinct hip disability or radicular symptoms of the lumbar spine disability.  A complete explanation for the examiner's findings must be included and should address the February 2008 statement from Dr. O'Neal.  

The VA examiner's opinion should address whether it is as likely as not (50 percent probability or greater) that a low back disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include the Veteran's in-service treatment for low back strain on March 6, 1975.  The examiner must consider the Veteran's lay statements that he injured his back during service and that he had a continuity of back symptomatology since service. 

If the examiner finds that the Veteran's left hip disability is a separate and distinct disability, the examiner should address whether it is as likely as not (50 percent probability or greater) that a left hip disability either began during or was otherwise caused by his military service.

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

